Title: Henry Flood’s Bill to Thomas Jefferson for Food and Lodging, [13 September 1815]
From: Jefferson, Thomas,Flood, Henry
To: 


            
              13 Sept. 1815
            
            
              
                Colo Jefferson
                
              
              
                1815
                
              
              
                Sept
                11th
                To 5 Horses feedg 2/3
                11.3
              
              
                
                
                〃 1 Dinner
                2.0
              
              
                
                
                〃 3 Servts Dinr 1/–
                3.0
              
              
                
                
                〃 1 Lodging
                .9
              
              
                
                
                〃 Wine
                2.6
              
              
                
                13th
                
                19.6
              
              
                
                
                To 5 Horses feedg 2/3
                11.3
              
              
                
                
                〃 1 Supr
                2.0
              
              
                
                
                〃 1 Lodging
                .9
              
              
                
                
                〃 1 Servt
                1.0
              
              
                
                
                〃 Wine
                4.6
              
              
                
                
                
                £1.19.0
              
            
           